         Case 1:18-cv-00637-RP Document 126 Filed 12/10/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 DEFENSE DISTRIBUTED and SECOND                 §
 AMENDMENT FOUNDATION, INC.,                    §
                                                §
               Plaintiffs,                      §
                                                §
        v.                                      §
                                                §
 UNITED STATES DEPARTMENT OF                    §
 STATE, Michael R. Pompeo, in his official      §
 capacity as Secretary of State;                §
 DIRECTORATE OF TRADE                           §
 CONTROLS; MIKE MILLER, in his                  § Case No.: 1:18-cv-637-RP
 official capacity as Acting Deputy Assistant   §
 Secretary of Defense Trade Controls;           §
 SARAH HEIDEMA, in her official                 §
 capacity as Director of Policy, Office of      §
 Defense Trade Controls Policy,                 §
                                                §
 and                                            §
                                                §
 GURBIR GREWAL, Attorney General of             §
 the State of New Jersey,                       §
                                                §
               Defendants.                      §

 FEDERAL DEFENDANTS’ UNOPPOSED MOTION FOR AN EXTENSION OF TIME
       TO RESPOND TO MOTION TO SEVER AND TRANSFER VENUE

       Plaintiffs originally filed this case more than two years ago, on July 29, 2018. See Compl.,

ECF No. 1. On November 10, 2020, Plaintiffs filed an 89-page, 348-paragraph Second Amended

Complaint, ECF No. 117 (“SAC”), for the first time naming officials and agencies of the federal

government as Defendants.

       Plaintiffs did not serve the SAC on the United States Attorney’s Office until November 30,

2020. ECF No. 125. In the interim, on November 18, 2020, Defendant Gurbir Grewal—the only

defendant remaining of those originally named in this action—filed a pair of opposed motions: a
          Case 1:18-cv-00637-RP Document 126 Filed 12/10/20 Page 2 of 4




Motion for Leave to Exceed the Page Limitations, ECF No. 120, and a Motion to Sever and to

Transfer Venue Pursuant to 28 U.S.C. §1404(a) and 28 U.S.C. § 1406(a), ECF No. 121. Under

the Local Rules, briefs in response to these motions, if properly-filed, would have been due

November 25, 2020—before the Federal Defendants had ever been served.1

       Under the Federal Rules, the Federal Defendants have until January 29, 2021, to answer or

to otherwise respond to the SAC. Given the complexity of the issues presented by Plaintiffs’

lengthy pleading and the intertwined relationship between the claims against the Federal

Defendants and the claims against AG Grewal, the Federal Defendants respectfully request that

they be provided a 30-day extension from the date of this filing, until January 11, 2021, to consider

the Motion to Sever and to Transfer Venue in the context of the SAC and to respond to the motion.

The Federal Defendants have not previously sought any extensions in this case. This motion is

made in good faith and not for purposes of delay, and Plaintiffs do not oppose this request for an

extension.



Dated: December 10, 2020                      Respectfully submitted,

                                              JEFFREY BOSSERT CLARK
                                              Acting Assistant Attorney General

                                              ANTHONY J. COPPOLINO
                                              Deputy Director




1
 There is some doubt as to whether the Motion to Sever and to Transfer Venue, ECF No. 121, has
been properly filed, and thus, whether the time to respond has run. See Notice re 121 Opposed
MOTION to Sever Opposed MOTION to Transfer Case (unnumbered docket entry) (Nov. 19,
2020).
         Case 1:18-cv-00637-RP Document 126 Filed 12/10/20 Page 3 of 4




                                            /s/ Lisa Newman
                                            Lisa Newman (TX Bar No. 24107878)
                                            Eric J. Soskin (PA Bar No. 200663)
                                            Attorneys
                                            United States Department of Justice
                                            Civil Division, Federal Programs Branch
                                            1100 L Street, N.W., Rm. #12016
                                            Washington, DC 20005
                                            Tel.: (202) 353-5882
                                            lisa.n.newman@usdoj.gov

                                            Gregg N. Sofer
                                            United States Attorney

                                            Liane Noble
                                            Assistant United States Attorney
                                            Texas Bar No. 24079059
                                            903 San Jacinto Blvd., Suite 334
                                            Austin, Texas 78701
                                            Tel.: (512) 370-1252
                                            liane.noble@usdoj.gov

                                            Counsel for Defendants




                            CERTIFICATE OF CONFERENCE

       I certify that counsel for the Federal Defendants conferred with Plaintiffs’ and Defendant

Gurbir Grewal’s counsel by telephone and email to discuss this motion, and Plaintiffs and

Defendant Grewal are unopposed to the relief requested herein.



                                            /s/ Lisa Newman
                                            Lisa Newman
          Case 1:18-cv-00637-RP Document 126 Filed 12/10/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was served on the other

parties to this action and their counsel of record through electronic filing in the Court’s ECF system

on December 10, 2020.



                                                      /s/ Lisa Newman
                                                      Lisa Newman
